Case: 17-11094      Document: 00514490244         Page: 1    Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals
                                    No. 17-11094                                    Fifth Circuit

                                  Summary Calendar                                FILED
                                                                              May 29, 2018
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

LUIS ANTONIO IBARRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-150-1


Before CLEMENT, COSTA, and WILLETT, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Luis Antonio Ibarra raises
an argument that is foreclosed by United States v. Gonzales, 40 F.3d 735
(5th Cir. 1994), abrogated on other grounds by United States v. Dunigan,
555 F.3d 501, 504-06 & n.7 (5th Cir. 2009). In Gonzales, 40 F.3d at 737-38, we
held that the Supreme Court’s decision in United States v. Dixon, 509 U.S. 688
(1993), did not overrule Missouri v. Hunter, 459 U.S. 359, 368-69 (1983). Ibarra


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11094    Document: 00514490244     Page: 2   Date Filed: 05/29/2018


                                 No. 17-11094

also raises an argument that is foreclosed by our decision in United States
v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013), which rejected a challenge to
§ 922(g) under Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 551-53
(2012).
      Additionally, Ibarra raises an argument that is foreclosed by United
States Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996), in which we held that proof
of a firearm’s manufacture in another state satisfies the interstate commerce
element of § 922(g). Finally, our decision in United States v. Rose, 587 F.3d
695, 705-06 (5th Cir. 2009), forecloses Ibarra’s argument that knowledge of the
interstate nexus is an element of the offense under § 922(g).
      Accordingly, the motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                       2